DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is formed of more than one paragraph. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 1, paragraph [0002]: “treatment of skin and a wound and fixation of medical supplies” should read “treatment of skin, wounds, and fixation of medical supplies”
On page 1, paragraph [0003] “thin flexible” should read “thin, flexible”
Appropriate correction is required.

Claim Objections
Claim 3 objected to because of the following informalities: 
Claim 3: “further comprises 5 to 25 mass% functional group” should read “further comprises 5 to 25 mass% of a functional group”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S Patent App. 20160346422).
Regarding claim 1, Watanabe discloses a body surface patch comprising: a substrate (base sheet, paragraph [0147]) having a top face and a bottom face; an adhesive layer (dermal adhesive, paragraph [0147]) covering at least part of the bottom face of the substrate; and a releasable adhesive protecting film (release sheet, paragraph [0159]) covering the adhesive layer (The patch of the present embodiment, which includes the base sheet and the adhesive layer, may be provided with a release sheet on the adhesive layer. The release sheet protects the adhesive layer from contamination and facilitates handling of the dermal adhesive sheet, P. 9, paragraph [0159]), wherein the substrate has a thickness of 20 to 90 μm (a PET film having a thickness of 25 μm, P. 10, paragraph [0181]) and the adhesive layer has a thickness of 40 to 160 μm (in detail, the dermal adhesive composition was applied (amount: 50 g/m, thickness: 100 um), P. 10, paragraph [0181]), and the adhesive layer at least contains a radiation curable resin (the present technique provides a dermal adhesive comprising a radiation-curable resin as a resin component for forming the adhesive, P. 1, paragraph [0018]) and a hydrophilic polymer compound (the dermal adhesive of the present embodiment preferably contains a hydrophilic polymer, P. 5, paragraph [0086]).
Regarding claim 2, Watanabe discloses a body surface patch, wherein the adhesive layer (dermal adhesive, paragraph [0147]) comprises: 40 to 90 mass% of the radiation curable resin that is an UV ray curable resin (an ultraviolet ray-curable resin […] (75.5 mass %), P. 10, paragraph [0178]); and 5 to 35 mass% of the hydrophilic polymer compound (a functional group-free acrylic polymer (10.0 mass %), P. 10, paragraph [0179]).
Regarding claim 3, Watanabe discloses a body surface patch, wherein the adhesive layer further comprises 5 to 25 mass% functional group-free acrylic polymer (a functional group-free acrylic polymer (10.0 mass %), P. 10, paragraph [0179]).
Regarding claim 4, Watanabe discloses a body surface patch, wherein the adhesive layer comprises: 50 to 80 mass% of the radiation curable resin that is an UV ray curable (meth)acrylate resin (an ultraviolet ray-curable resin […] (75.5 mass %), P. 10, paragraph [0178]) (the radiation-curable resin is more preferably an ultraviolet ray-curable (meth)acrylate resin, P. 4, paragraph [0060]); 10 to 30 mass% of the hydrophilic polymer compound (the resultant mixture was further mixed with sodium carboxymethyl cellulose […] serving as a hydrophilic polymer (10.0 mass %), P. 10, paragraph [0179]) that is at least one substance selected from the group consisting of sodium carboxymethyl cellulose, pectin, and gelatin (among the aforementioned hydrophilic polymers, preferred are one or more species selected from the group consisting of sodium carboxymethyl cellulose, pectin, karaya gum, mannan, locust bean gum, and gelatin, P. 6, paragraph [0093]), and 10 to 20 mass% of the functional group-free acrylic polymer (a functional group-free acrylic polymer (10.0 mass %), P. 10, paragraph [0179]), that is a liquid functional group-free acrylic polymer at a room temperature of 20 to 30°C (a functional group-free acrylic polymer […] liquid form at 25°C P. 10, paragraph [0179]).
Regarding claim 5, Watanabe discloses a body surface patch according to claim 1, wherein the body surface patch in stretched state has a load of 6.0 N/20 mm or less after 20% displacement (the structure of the prior invention is the same as the claimed invention wherein the patch consists of a substrate (base sheet, paragraph [0147]), adhesive layer (dermal adhesive, paragraph [0147]), protective film (release sheet, paragraph [0159]), radiation-curable resin, and a hydrophilic polymer compound. Additionally, the claimed invention shares the same material properties and composition, wherein the portions have similar thicknesses, mass percentages, and compound selections as the prior invention. From Table 1 of the claimed invention, all 5 varying embodiments have a load of 6.0 N/20 mm or less after 20% displacement, thus one of ordinary skill would understand that when the prior invention is placed under the same 20% displacement, the prior invention would function in the same manner as the claimed invention, thus also having a load of 6.0 N/20 mm or less. As exhibited in the Federal Circuit case, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), “products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding claim 6, Watanabe discloses a body surface patch, wherein the body surface patch has an adhesive flow of 10% or less after water absorption (from Table 1 of the claimed invention, it is exhibited that a smaller amount of applied adhesive correlates to a lower flow % in the wet state among Examples 2, 3, and 4 wherein the other factors are held constant. Specifically, from Table 1, Examples 2 and 5 detail a UVC dose of 350 mJ/cm2 and 480 mJ/cm2 respectfully, wherein the applied of the adhesive is 80 g/m2 and 100 g/m2 respectfully. In the prior invention, Experimental Example 2 details an embodiment wherein the thickness of the adhesive is 50 g/m2 and the UVC dose is 400 mJ/cm2. As the adhesive in the prior invention is applied in a smaller amount, and the UVC dose is within the range provided from Examples 2 and 5 of the claimed invention, one of ordinary skill would understand that when prior invention absorbs water, the prior invention would function in the same manner as the claimed invention, thus having an adhesive flow of 10% or less). As exhibited in the Federal Circuit case, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), “products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding claim 7, Watanabe discloses a body surface patch, wherein the body surface patch has a visible light transmittance of 5.0% or more at a wavelength of 550 nm (from Table 1 of the claimed invention, Examples 2, 3, and 4 detail various embodiments wherein the amount of applied adhesive varies from 80 to 120 g/m2, while the other properties, such as UVC dose, are held constant. As the amount of applied adhesive (g/m2) increases across said Examples, the visible light transmittance decreases. Consequently, it is known that the amount of applied adhesive directly correlates to a change in visible light transmittance. As exhibited in the Federal Circuit case, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), “products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, the prior invention, which has a dermal adhesive composition applied at an amount of 50 g/m2, would have a visible light transmittance higher than the embodiments of Examples 2, 3, and 4 of the claimed invention due to a lesser amount of applied adhesive, thus exceeding the 5.0% visible light transmittance minimum, P. 11, paragraph [0193]) would anticipate the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10556038 (referred to as “Watanabe”) in view of U.S. Patent No. 9040076 (referred to as “Tunius”) and further in view of U.S. Patent App. 20130165875 (referred to as “Choi et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 10556038 recites the limitations of a patch comprising a base sheet and a dermal adhesive comprised of a hydrophobic polymer dispersed within the radiation-curable resin, wherein the resin is ultraviolet ray curable, a functional group-free acrylic polymer, an amount of the radiation-curable resin is 35 to 95 mass %, an amount of the hydrophilic polymer is 1 to 30 mass %, and an amount of the functional group-free acrylic polymer is 1 to 20 mass %. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) finds that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
U.S. Patent No. 10556038 fails to recite the thickness of substrate and adhesive layer.
However, U.S. Patent App. 20130165875 teaches an adhesive patch wherein the substrate (drug-protective layer 2, P. 1, paragraph [0016]) has a thickness of 20 to 90 μm (wherein the drug-protective layer has a thickness of 5~500 μm, claim 23) (the thickness of the drug-protective layer is not particularly limited. However, it is preferred in terms of attachability or processability that the thickness thereof be 5~500 μm, P.3, paragraph [0038]) and the adhesive layer (drug-containing adhesive layer 1, P. 1, paragraph [0016]) has a thickness of 40 to 160 μm (wherein the drug-containing adhesive layer has a thickness of 30~120 μm, claim 22) (when the thickness thereof is less than 30 um […] the adhesive of the drug-containing adhesive layer becomes low because the concentration of an adhesive in the preparation becomes excessively low, P. 2, paragraph [0020]).
U.S. Patent No. 10556038 fails to recite the adhesive patch containing a release film. 
However, U.S. Patent No. 9040076 teaches an adhesive patch containing a release film (in many applications, a release film or release paper layer is applied over the switchable PSA layer and is removed just before the switchable PSA is applied to its working site. The release layer needs to be light occlusive to prevent switch of the switchable PSA during storage […] overlying the adhesive layer and preventing access of light to the adhesive layer, Col. 14-15, lines 65-68 and 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the of the claimed invention to have limited the ranges of the mass percentages and thicknesses of the included layers, while also removing some variety from the selected group of hydrophilic polymers due to the overlap in ranges between the claimed and prior invention, and to include a protective film in order to protect the adhesive layer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo (US20070243353A1)—Teaches the quantitative properties of light transmittance and displacement in an adhesive patch.
Cristina Barbosa Dejesus (WO2016167931A1)—Teaches a range of flow and mass % of an adhesive composition

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RICHARD MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC RICHARD MCQUIGGAN/Examiner, Art Unit 4165                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786